       Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 1 of 15




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,

                            Plaintiff,

                    v.                        CASE NO. 17-CV-1789 (DLC)

LEK SECURITIES CORPORATION,
SAMUEL LEK,
VALI MANAGEMENT PARTNERS dba
  AVALON FA LTD,
NATHAN FAYYER, and
SERGEY PUSTELNIK a/k/a
  SERGE PUSTELNIK,

                            Defendants.



       PLAINTIFF’S OPPOSITION TO DEFENDANTS AVALON FA LTD’S,
    NATHAN FAYYER’S, AND SERGEY PUSTELNIK’S MOTIONS IN LIMINE
  TO PRECLUDE TESTIMONY BY JEFFREY CLARK AND JEROME LAGUILLES


                                          David J. Gottesman
                                          Olivia S. Choe
                                          Sarah S. Nilson
                                          U.S. Securities and Exchange Commission
                                          100 F Street N.E.
                                          Washington, D.C. 20549
                                          Tel.: (202) 551-4881 (Choe)
                                          Fax: (202) 772-9292
                                          Email: choeo@sec.gov

                                          Counsel for Plaintiff

Dated: September 27, 2019
        Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 2 of 15



                                              TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT .........................................................................................1

II.    BACKGROUND .................................................................................................................2

       A.        Avalon and Avalon Fund Aktiv ...............................................................................2

       B.        The SEC’s Subpoenas ..............................................................................................2

       C.        The Defendants’ Failure to Produce Layering Emails .............................................3

       D.        The Defendants’ Failure to Produce Credit Card Records ......................................4

       E.        The Defendants’ Sworn Testimony .........................................................................5

       F.        Clark’s and Laguilles’s Expected Trial Testimony .................................................7

III.   ARGUMENT .......................................................................................................................8

IV.    CONCLUSION ..................................................................................................................11




                                                                 ii
            Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 3 of 15



                                                 TABLE OF AUTHORITIES


CASES

United States v. Bein,
       728 F.2d 107 (2d Cir. 1984).................................................................................................8

United States v. Diaz,
       176 F.3d 52 (2d Cir. 1999).................................................................................................10

United States v. Mastropieri,
       685 F.2d 776 (2d Cir. 1982).................................................................................................8

United States v. Pyle,
       47 F. App’x 43 (2d Cir. 2002) .............................................................................................8

FEDERAL STATUTES AND REGULATIONS

15 U.S.C. § 78x(c) ...........................................................................................................................4

17 U.S.C. § 240.24c-1 ......................................................................................................................4

Fed. R. Evid. 403 .............................................................................................................................9

Fed. R. Evid. 404(b) .........................................................................................................................8




                                                                      iii
        Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 4 of 15



I.     PRELIMINARY STATEMENT

       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this

opposition to two motions in limine filed by defendants Avalon FA Ltd (“Avalon”), Nathan

Fayyer (“Fayyer”), and Sergey Pustelnik (“Pustelnik”) (collectively, “Defendants”), seeking to

exclude testimony by FBI Special Agent Jeffrey Clark (ECF Nos. 424-425) and SEC employee

Jerome Laguilles (ECF Nos. 428-429).

       The testimony that the Defendants seek to exclude is highly probative of their state of

mind. First, Clark and Laguilles’s testimony will show that in response to subpoenas from the

SEC, the Defendants failed to produce severely damaging emails that Fayyer exchanged with

Avalon’s traders. In these emails, Fayyer openly recruited traders to engage in layering – one of

the two manipulative strategies at issue in this case – through Avalon’s account at Lek Securities.

       Second, Clark and Laguilles’s testimony will show that the Defendants also failed to

produce records for a credit card account in the name of an Avalon affiliate. That account was

used by both Fayyer and Pustelnik, and the records are thus probative of Pustelnik’s financial ties

to, interest in, and control over Avalon. Pustelnik’s use of the credit card account also directly

contradicts sworn testimony provided by both Fayyer and Pustelnik, who unequivocally denied

that any financial relationship between Pustelnik and Avalon existed.

       The Court should permit both Clark and Laguilles to testify. Their testimony tends to

show that the Defendants failed to produce inculpatory evidence to the SEC and that they lied

under oath about Pustelnik’s relationship to Avalon. These facts tend to show consciousness of

guilt on the Defendants’ part, which is relevant to their state of mind. Any potential prejudice

does not “substantially outweigh[]” the significant probative value of this testimony and may be

cured by an appropriate limiting instruction. The Motions should be denied.




                                                 1
          Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 5 of 15



II.       BACKGROUND

          A.     Avalon and Avalon Fund Aktiv

          Defendant Avalon is a Seychelles-incorporated entity based in Kiev, Ukraine. Fayyer is

Avalon’s sole disclosed owner. ECF No. 65 (Defendants’ Answer), ¶ 19. During the relevant

period, Avalon had a Google email account with the email address avalonfaltd@gmail.com (the

“Avalon Google Account”) that was used to conduct Avalon’s corporate business. Exhibit 1 to

Declaration of Olivia S. Choe, dated September 27, 2019, at 13-14.1

          Avalon Fund Aktiv LLC (“Avalon Fund Aktiv”) is a New Jersey-incorporated limited

liability company. It is owned by Fayyer and his wife. ECF No. 65 (Defendants’ Answer), ¶¶

21-22.2 Avalon Fund Aktiv has no operations. According to Fayyer, its purpose is to pay the

U.S. expenses (for example, Fayyer’s salary) of Avalon, the foreign entity. Ex. 1, at 37-41.

          Avalon and Avalon Fund Aktiv are under the common control of Fayyer.

          B.     The SEC’s Subpoenas

          On September 24, 2013, the SEC issued an investigative subpoena to Avalon requesting,

among other things: (1) “Documents Concerning any … credit card … account in which Avalon

[defined to include any entities under “common control” with Avalon] has or had any legal,

beneficial, or other interest … or over which Avalon exercises or exercised any control”; (2)

“[F]or each current and former Avalon Trader …all [c]ommunications [c]oncerning Avalon and

Lek”; and (3) “Documents discussing or [c]oncerning trading strategies employed by Avalon

and Avalon Traders.”3 Ex. 2, at PX150-7 (Definition 1), PX150-12 (¶ 15.g), PX150-13 (¶ 16).


      1
       Exhibits to the Choe Declaration, which is being submitted simultaneously herewith, are denoted “Ex.
__” throughout.
     2
       Fayyer’s wife is listed on Avalon Fund Aktiv’s paperwork only because he was required to list two
people on the corporate paperwork. Ex. 1, at 37-41.
     3
       Much of the relevant factual background is also set forth in the SEC’s memorandum of law in opposition
to the Avalon Defendants’ Motion to Disqualify Counsel for the SEC. ECF No. 134, at 3-14; see also ECF


                                                      2
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 6 of 15



        The SEC simultaneously issued a subpoena to Fayyer requesting “all documents

…[c]oncerning Avalon and Lek” and directing him to secure and retain materials responsive to

the subpoena. Ex. 3, at PX149-12.

        On December 31, 2013, the SEC issued another subpoena to Fayyer, requiring him to

produce “All Documents concerning Avalon Fund Aktiv.” Ex. 4, at PX151-11. The SEC also

issued a subpoena to Pustelnik in December 2013, requiring him to produce documents

“sufficient to establish Your relationship with Avalon”; documents “sufficient to establish any

Compensation to, from, or Concerning Avalon”; documents “sufficient to establish [Your]

relationship (both business and personal) with” Nathan Fayyer and Avalon Fund Aktiv; and “All

Documents regarding … layering.” Ex. 5, at PX215-12 (¶¶ 2.d, 2.e), PX215-13 (¶¶ 11.c, 11.g),

PX215-14 (¶ 15).

        C.       The Defendants’ Failure to Produce Layering Emails

        In response to the SEC’s subpoenas, all of the Defendants produced certain records,

including emails. None of the Defendants, however, produced certain, highly damaging emails

in which Fayyer – using the Avalon Google Account – openly discussed layering with various

Avalon trade group leaders. In these emails, Fayyer expressly invited traders to engage in

layering through Avalon’s account at Lek Securities, explained that Avalon charged higher fees

for layering than for “normal” trading because of the legal risks associated with layering, and

boasted about Avalon’s deep knowledge of layering. See, e.g., Ex. 6 (stating that Pustelnik “told

me that you had a group of traders and were interested in setting up some accounts for layering”

and “this is definitely something I can help you with”); Ex. 7, at PX2-3 (“For layering it is a bit

more costly as we pay very big legal bills every month to be protected”); Ex. 8, at PX3-1

No. 148, at 12 (denying motion and noting that “among the documents are items that the SEC finds highly
relevant to its claims in this litigation, but that Avalon and Fayyer failed to produce when required to do so
pursuant to administrative subpoenas, and for which Avalon makes no claim of privilege”).


                                                        3
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 7 of 15



(“[C]osts to protect layering are very high these days from our legal team. Also, there are almost

no places that allow this.”); Ex. 9, at PX4-1 (“I have included both payout schedules for layering

and normal trading.”); Ex 10, at PX7-1 (“[Y]our people cannot do layering/spoofing and regular

trading in one account.”).4

        In August 2015, the FBI obtained records from the Avalon Google Account pursuant to a

federal search warrant. In connection with a routine access request, the U.S. Attorney’s Office

for the District of New Jersey (“USAO”) subsequently provided some of those records to the

SEC. See 15 U.S.C. § 78x(c); 17 C.F.R. § 240.24c-1. These records included multiple emails

between Fayyer and various Avalon trade group leaders discussing layering, including all of the

emails cited above and several others. See ECF No. 425-1 (Defs.’ Ex. A) (SEC summary chart

showing emails between Avalon Google Account and Avalon trade group leaders that refer to

layering but were not produced by Avalon or Fayyer).

        In December 2015, the FBI obtained an additional search warrant for three other Google

email accounts associated with two Avalon trade group leaders who used the names “Reggy” and

“Peppy.” The USAO subsequently provided certain records produced by Google from those

three Google accounts (the “Reggy Accounts”) to the SEC. These records contained

communications between Pustelnik and Reggy, including a chat message in which Reggy asked

Pustelnik “Do u know where I can trade lawyering [sic] strategy.” Ex. 11.

        D.      The Defendants’ Failure to Produce Credit Card Records

        On September 11, 2012, Fayyer opened a Capital One Visa Signature Business credit

card account in the name of Avalon Fund Aktiv (the “Avalon Fund Aktiv Credit Card”). Ex. 12.

        One week later, Fayyer added two authorized users to the Avalon Fund Aktiv Credit

    4
     The Defendants also failed to produce any of these email communications during the litigation, even
though they were plainly responsive to multiple requests for production.


                                                     4
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 8 of 15



Card: Pustelnik and Alexander Lubetsky, Pustelnik’s brother-in-law. Ex. 13.

        Between September 2012 and March 2014, Fayyer, Pustelnik, and Lubetsky all utilized

the Avalon Fund Aktiv Credit Card. A chart summarizing their respective transactions is

attached as Exhibit 14.5

        Fayyer, Pustelnik, and Lubetsky’s credit card balances were paid in their entirety each

month with funds from a Chase bank account owned by Avalon Fund Aktiv and controlled by

Fayyer. A chart summarizing these payments is attached hereto as Exhibit 15.6

        Virtually all of the funds in that Chase Bank account came from Defendant Avalon’s

overseas bank accounts. A chart showing what percentage of funds in the Chase Bank account

came from defendant Avalon’s accounts is attached hereto as Exhibit 16.7

        In other words, Pustelnik’s credit card charges on the Avalon Fund Aktiv Credit Card

were being paid for primarily with money from Defendant Avalon.

        Although they were plainly responsive to the SEC’s subpoenas, none of the Defendants

produced any records relating to the Avalon Fund Aktiv Credit Card. Instead, the SEC

subsequently obtained records relating to the account from Capital One.8 See ECF No. 425-3

(Defs.’ Ex. C) (SEC summary chart summarizing which parties produced records relating to

Avalon Fund Aktiv Credit Card).

        E.      The Defendants’ Sworn Testimony

        On January 30, 2014, Fayyer provided sworn testimony to the SEC. Fayyer testified

under oath that Pustelnik had no financial relationship with Avalon, other than a $100,000 loan


    5
     At trial, this chart will be authenticated by SEC summary witness Patrick McCluskey.
    6
     At trial, this chart will be authenticated by SEC summary witness Patrick McCluskey.
   7
     At trial, this chart will be authenticated by SEC summary witness Patrick McCluskey.
   8
     Certain account statements were also found within the Avalon Google Account records provided to the
SEC by the USAO.


                                                    5
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 9 of 15



Pustelnik had provided to initially fund Avalon’s account at Lek Securities. Fayyer also denied

that he personally had any financial relationship with Pustelnik. Ex. 1, at 164-165; see also id. at

145-147.

        Also in January 2014, counsel for Pustelnik sent a letter to the SEC in response to the

SEC’s December 2013 subpoena to Pustelnik (the “January Letter”).9 In the January Letter,

counsel stated that Pustelnik did not have any “current relationship or interaction with Avalon

Fund Aktiv.” Ex. 17, at PX216-9.

        On February 11, 2014, Pustelnik provided sworn testimony to the SEC. Pustelnik

testified under oath that, other than the $100,000 loan to fund Avalon’s account at Lek Securities

and a previous payment from one of Pustelnik’s entities (Algo Design) to Fayyer, there was no

financial relationship between Pustelnik and Avalon, between Pustelnik and Fayyer, or between

Pustelnik and Avalon Fund Aktiv. Specifically, he stated:

        No. There is no other financial arrangements of any kind between myself and Nathan or
        Avalon or any companies that he owns or I own. The only other, which I already
        mentioned before, is the payment that Algo Design made directly to Nathan for what I
        talked about before. Other than that, there is nothing that I can remember.

Ex. 18, at 204-205.

        At the time, Pustelnik and Fayyer were both users of the Avalon Fund Aktiv Credit Card.

Pustelnik’s charges on that card were being paid for with a bank account owned by Avalon Fund

Aktiv and controlled by Fayyer. The funds in that bank account were almost entirely from

Defendant Avalon’s overseas bank accounts.

        Approximately one month later, on March 27, 2014, Pustelnik and Lubetsky were

removed as authorized users of the Avalon Fund Aktiv credit card account. Ex. 13.



    9
     At the time, counsel for the Defendants – James Wines – represented only Pustelnik. Fayyer and Avalon
were at the time represented by separate counsel.


                                                    6
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 10 of 15



         The following day, on March 28, 2014, counsel for Pustelnik sent a letter to the SEC

stating that “Recently, reason has arisen to question the accuracy of one or more of the

statements made in the [January] Letter.” Counsel accordingly stated that he was “withdrawing”

his signature on the January Letter and that statements in the January Letter should not be relied

upon. Ex. 19.

         F.      Clark’s and Laguilles’s Expected Trial Testimony

         At trial, the SEC intends to call Special Agent Jeffrey Clark of the FBI and anticipates

eliciting the following limited testimony:

             Agent Clark is an FBI agent with the Complex Financial Crimes Squad. Part of his
              job includes obtaining search warrants.

             In approximately July 2015, Agent Clark obtained a search warrant for the Avalon
              Google Account.

             In approximately December 2015, Agent Clark obtained a search warrant for the
              Reggy Google Accounts.

             Agent Clark obtained these search warrants in connection with an FBI investigation.
              He did not obtain them at the request of the SEC.

             Agent Clark is not aware of any current or past federal criminal prosecution of the
              Defendants.

             Agent Clark provided records produced by Google in response to these two search
              warrants to the U.S. Attorney’s Office for the District of New Jersey.

             Agent Clark has searched for approximately 49 documents – including the layering
              emails described above – within the records produced by Google.10 He has confirmed
              that all of those documents are contained within the records produced by Google in
              response to these two search warrants.

         In the Joint Pretrial Order, the Defendants objected to many of these 48 documents. See,

e.g., ECF No. 441-1, at 1-2 (SEC Trial Ex. 1-14), 8 (SEC Trial Ex. 80, 84), 9 (SEC Trial Ex. 90).


    10
      Those documents include SEC Trial Exhibits 1-14, 80, 84, 90, 114-118, the final page of 119, 121-124,
126-129, 145-148, 155-158, 160-161, 164-167, 219, 221-223, and 226A.


                                                     7
       Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 11 of 15



       The SEC further intends to call SEC employee Jerome Laguilles and anticipates eliciting

the following testimony:

          Laguilles is an SEC employee who oversees and handles the processing of documents
           produced to the SEC.

          Laguilles is familiar with the SEC’s document management system.

          The SEC’s document management system tracks the producing parties for documents
           that are produced to the SEC.

          Laguilles conducted searches for SEC Trial Exhibits 1-14 and 32-37 and determined
           whether certain parties did or did not produce those documents.

          The results of his searches are reflected in certain summary charts. See ECF Nos.
           425-1 – 425-4 (Defs.’ Exs. A-D). As reflected in these charts, Laguilles’s searches
           revealed that none of the Defendants produced any of the layering emails or Avalon
           Fund Aktiv Credit Card records described above or identified in the charts.

III.   ARGUMENT

       The Court should deny the Defendants’ motions in limine, which seek to exclude this

highly relevant – and highly damaging – evidence. Testimony from Clark and Laguilles will, in

conjunction with each other and with other evidence in the case, show that the Defendants failed

to produce inculpatory emails reflecting Avalon’s involvement in a layering scheme.

       The fact that the Defendants failed to produce these emails, which were plainly

responsive to the SEC’s subpoenas, is highly probative of their state of mind. See, e.g., United

States v. Mastropieri, 685 F.2d 776, 790 (2d Cir. 1982) (“There can be no doubt that an attempt

to suppress material records permits an inference of consciousness of guilt and therefore of guilt

itself.”); see also United States v. Bein, 728 F.2d 107, 114-15 (2d Cir. 1984) (evidence of

consciousness of guilt admissible under Fed. R. Evid. 404(b) if more probative than prejudicial);

United States v. Pyle, 47 F. App’x 43, 44-45 (2d Cir. 2002) (evidence that defendant had failed

to comply with subpoena to provide handwriting exemplars properly admitted as evidence of



                                                 8
        Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 12 of 15



consciousness of guilt where “[k]knowledge was an element of the charged crime that the

government had the burden of proving at trial”).

       Laguilles’s testimony will also – in conjunction with other evidence in the case – show

that (1) the Defendants failed to produce records relating to Pustelnik’s use of the Avalon Fund

Aktiv Credit Card, and (2) Fayyer and Pustelnik both testified falsely under oath regarding

Pustelnik’s financial relationship to Fayyer, Avalon, and Avalon Fund Aktiv. Again, the

Defendants’ failure to produce records relating to the Avalon Fund Aktiv Credit Card is evidence

of consciousness of guilt and is therefore relevant to their state of mind. In addition, evidence

that tends to show that the Defendants lied under oath – on the central topic of Pustelnik’s

financial relationship to Avalon – is relevant to the jury’s assessment of their credibility.

       The high probative value of this testimony far outweighs any potential prejudice. Rule

403 does not require the exclusion of all evidence that might have prejudicial effect, but only

evidence resulting in “unfair prejudice” that would “substantially outweigh[]” any probative

value. Fed. R. Evid. 403. Here, the Defendants have failed to identify any “unfair prejudice”

that might arise from Laguilles’s testimony. Instead, the Defendants complain that it would be

unfair to allow Laguilles to testify because they were never notified that the “SEC believed that

Defendants failed to produce documents,” and that they “must be provided with an opportunity

to reply to whatever false allegations the SEC intends to make to defend and explain their

productions.” ECF No. 429, at 1-2.

       The SEC filed a brief setting forth the Defendants’ failure to produce the layering emails

in December 2017 – nearly two years ago, and months before the close of fact discovery. ECF

No. 134. The SEC also questioned Fayyer extensively about his failure to produce certain

layering emails at his February 2018 deposition – again, well before the close of fact discovery,




                                                  9
         Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 13 of 15



and over 18 months ago. Neither of these events resulted in any effort on the Defendants’ part to

supplement their productions. Indeed, to this date, the Defendants have not produced a single

one of the layering emails nor any records from the Avalon Fund Aktiv Credit Card reflected on

Laguilles’s summary charts. See ECF Nos. 425-1, 425-3 (Defs.’ Exs. A, C). The Defendants

will have an opportunity at trial to explain to the jury, under oath, why they failed to produce this

damaging evidence, but they cannot be heard to complain that they have somehow been unaware

of their production failures until now.

         As for Agent Clark, any potential prejudice that might arise from the fact that he is a

criminal investigator does not “substantially outweigh[]” the high probative value of his

testimony. First, Agent Clark’s testimony will be circumscribed to the topics set forth above.

Agent Clark will not testify about the investigation that he was conducting at the time that he

obtained the search warrants.11 Second, Agent Clark will testify that he is unaware of any

current or past federal criminal prosecution of the Defendants. Any potential prejudice that

might result from his testimony can be cured by an appropriate limiting instruction from the

Court. Cf. United States v. Diaz, 176 F.3d 52, 104 (2d Cir. 1999) (limiting instructions “often

will suffice to cure any risk of prejudice,” even “when the risk of prejudice is high” (internal

quotation marks omitted)).12




    11
        Indeed, the FBI has limited the scope of the testimony that Agent Clark is authorized to provide. See
Ex. 20. It will be unnecessary for him to testify about – and the SEC would object to any attempt to question
him on – the FBI’s underlying investigation or any other investigative matters.
     12
        The Defendants complain that it would be “completely unfair” to allow Clark to testify “having refused
to provide Defendants any discovery into this purported investigation.” ECF No. 425, at 3. In January 2018,
the Defendants sought to compel the production of an alleged cooperation agreement involving an individual
named Aleksandr Milrud. ECF No. 154. As the SEC explained in response, the SEC was unable to produce a
copy of a document that it had (and has) never possessed. See ECF No. 155. Despite reserving their rights to
seek other discovery, see ECF No. 154, at 2, the Defendants at no time sought to compel any other discovery
relating to Milrud or any other criminal investigation or prosecution. The Defendants never sought to depose
Agent Clark, who was listed on the SEC’s initial disclosures as early as January 2018.


                                                      10
       Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 14 of 15



IIV.   CONCLUSION

       For the foregoing reasons, the Defendants’ Motions in Limine to Preclude Testimony by

Jeffrey Clark and Jerome Laguilles should be denied.



Dated: September 27, 2019                          Respectfully submitted,


                                                   /s/ Olivia S. Choe
                                                   David J. Gottesman
                                                   Olivia S. Choe
                                                   Sarah S. Nilson
                                                   U.S. Securities and Exchange Commission
                                                   100 F Street N.E.
                                                   Washington, D.C. 20549
                                                   Tel.: (202) 551-4881 (Choe)
                                                   Fax: (202) 772-9292
                                                   ChoeO@sec.gov
                                                   Attorneys for Plaintiff




                                              11
       Case 1:17-cv-01789-DLC Document 451 Filed 09/27/19 Page 15 of 15



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 27, 2019, I filed the foregoing document on

CM/ECF and thereby served all counsel of record.


                                                   /s/ Olivia S. Choe
                                                   Olivia S. Choe




                                             12
